I dissent since I believe suppression was the incorrect remedy. Initially, I agree that a search warrant was clearly required to enter appellee's residence for the purpose of executing the arrest warrant. See the abundant authority cited in the principal opinion. I also agree that the exercise of appellee'sFourth Amendment right to privacy in his residence, as opposed to a business premises open to the public, see State v. Pembaur
(1984), 9 Ohio St.3d 136, 9 OBR 385, 459 N.E.2d 217, cannot be the basis for an obstructing justice charge. See, e.g.,Middleburg Hts. v. Theiss (1985), 28 Ohio App.3d 1, 28 OBR 9,501 N.E.2d 1226, and the authorities therein as cited by the principal opinion.
However, in my view there was no search, illegal or otherwise, conducted by the police. Accordingly, without an illegal search, there can be no illegal fruit to suppress. Appellee demanded to see a warrant before allowing entrance to his residence. Since they had no warrant, the officers honored his demand and did not attempt entry. Given the lack of a search, one is tempted to ask "Where's the beef?", i.e., what's to suppress?
The trial court "suppressed" the fact that appellee asserted his constitutional rights. The prosecutor apparently felt that was his only evidence of obstruction. Notwithstanding the fact that appellee's assertion of these rights cannot be the basis of a conviction in this case, there is no need to suppress those facts from the jury. If the state's sole evidence of obstruction at trial is appellee's exercise of his Fourth Amendment protection, the trial court must grant a Crim.R. 29(A) motion to acquit. If the state produces other evidence such as that obtained under the plain-view doctrine, i.e., Hamilton's presence in appellee's trailer, etc., then the trial court must instruct the jury as a matter of law that the demand for a search warrant is constitutionally sanctioned conduct that cannot form the basis for a conviction. However, I see no need or basis to suppress appellee's constitutionally protected conduct.
In sum, appellee was entirely justified in exercising his constitutional rights to privacy and he cannot be convicted solely on that basis. However, the conduct or actions which he wishes to conceal by the exercise of that right may form the basis for a conviction. Therefore, if conduct which satisfies the elements of R.C. 2921.32(A)(1) was observed through plain view or other legal means,1 the state may well prevail at trial. Accordingly, I am not convinced that an order of suppression or in limine was the proper procedural remedy.
1 See, e.g., 1 LaFave, Search  Seizure (2 Ed. 1987), Section 2.2(a). *Page 778